Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 10/11/2021.
Claims 1-14 are pending.
This Application is filed continuation on a US Application 17/387,963, filing date on 7/28/2021, which is abandoned,  and the US Application 17/387,963 is a CIP application.  The Effective Filing of the Application is the filing of the CIP Application. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-7, 8, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Oscar Alsing, “Mobile Object Detection using TensorFlow Lite and Transfer Learning”, 2018, KTH Royal Institute of Technology, Sweden,  pages: i-viii, 1-67 (hereinafter: Alsing), and in view of Mulikita, “Mobile Application Testing”, 2012, University of Applied Sciences Cologne, Germany, 25 pages.
As per claim 1: Alsing discloses,
1. A system for automated software testing, comprising:
a computing device comprising a memory and a processor;
a first machine learning algorithm operating on the computing device, the first machine learning algorithm configured to classify one or more screens of a software application;
(See Alsing: p. 5, sec. 2.2.1, see p. 9, sec. 2.3.1, mention Artificial Neural Network, included with classifier function in sec. Feed-forward Neural Networks. See in p. 24, the bullet. Joint Classification and Detection. 
With “screens of a software application”, interpreted in in light of the spec., is the images of interactive on the screen face of a mobile device that runs a software application: in this manner, Figure 2.1 in p. 5, or a training data of the Neural Networks collected on a mobile device)
a second machine learning algorithm operating on the computing device, the second machine learning algorithm configured to identify one or more operable objects on the screens of the software application;
(See Alsing: p. 5 sec. 2.2.2 Object Detection, see p. 6, sec. 2.2.3, Real-time Object Detection. The type of Objects is given generally on WordTree as of Figure 2.16 in p. 25, where “operable object” would be among the images that ML is built to operate: See p. 1, In Introduction:
“With the advancement in Deep Learning (DL) in the past few years, we
are able to create complex ML models for detecting objects in images,
regardless of the characteristics of the objects to be detected.”
And See p. 39,  Figure 3.4 as an example Object Detection, with Threads in a Mobile Device screen)
a third machine learning algorithm operating on the computing device, the third machine learning algorithm configured to predict an operational flow of the software application based on the classification of the screens and the identification of the operable objects; and
(See Alsing: p. 10, the learning phase in sec. 2.3.1.3.1, with the corresponding images based on the relations datasets of Alsing)
Alsing does not disclose
the  “an automated test scenario generator”.

Mulikita discloses,
an automated test scenario generator (Mulikita: p. 20, Fig. 10)  comprising a first plurality of programming instructions (Mulikita: p. 19, Fig. 9, and item 1.  P. 20, Fig. 10, path 1 from Tester.) stored in the memory which, when operating on the processor, cause the computing device to:
select or receive one or more validation tests for the software application (incorporated with Fig. 10, take Fig. 7, Test Scrip editor, in the User Interfaced layer, ‘a first plurality of programming instructions’. The User Interface Layer provides a tester to select a Unit test, and perform test );

generate a testing scenario for the software application (Mulikita: p. 10, sixth paragraph, and referred to “testing scenarios mobile GUI testing is more difficult compared to functional testing of desktop application”- it shows that GUI testing requires to generate a testing scenario), the testing scenario comprising a test script for application of the validation tests to the software application based on the classified screens, the identified operable objects, and the predicted operational flow.
(Mulikita: p. 19-20, see Mobile Test architecture, texts, includes the Figs. 9-10)
Thus, with a tester, the first a first plurality of programming instructions as the first layer in the tester that allows user to perform a test, as selecting a unit test, such as a “mobile device”. 
This first layer is as a User Interface Layer, that is initiated when user performs testing by select a mobile device. A mobile application related to the mobile device provides the screens of images that are operable through user operations on the operable objects such as login, links which are standard and conventional, as known. 
The Reference of Alsing provides the algorithms well-known and standardized in Neural Network/Learning Machines, where these subjects are known for helping the user to feed a computer algorithm an immense amount of data and have the computer analyze and make predictions, recommendations and decisions based on only the input data. 
Thus, it would be obvious to an ordinary of skills before the effective filing the invention
to incorporate the teaching of Alsing on classifying and identifying objects operative on mobile applications run by a mobile device for predicting a sequence of images in CNN of leaning machine, with the teaching of Mulikita for having programming instructions to test GUI applications using standard testing techniques. The combination would yield predictable results because Leaning Machine is developed in standard models for guiding users to optimize a process; and then when it is incorporated for testing a device would speed up the testing, save test cost.

As per Claim 5: Regarding,
5. The system of claim 1, further comprising an automated execution module comprising a second plurality of programming instructions (Mulikita: p. 20, Fig. 10, path 2 from Tester)  stored in the memory which, when operating on the processor, cause the computing device to test the software application by executing the testing scenario on an installed copy of the software application (Mulikita: p. 20, Fig. 10, path 2 from Virtual Devices).
Mulikita discloses the first programming instructions as User Interface layer, then in p. 19, item 2, the Test Control Layer meets the second plurality of programming instructions because it is associated with a selection in the Test Script Editor to a Virtual device ‘an installed copy of the software application’ to test.
The Mulikita thus further discloses the second programming instructions.
Thus it would be obvious to an ordinary of skills before the effective filing of the invention, to further include a second plurality of programming instructions as disclosed in Mulikita (The rationale above) in the incorporations of first programming instructions in the combination of Alsing and Mulikita, the inclusion is obvious and yield predictable results because every testing requires instructions to execute a selected unit test. 

As per Claim 6: Regarding,
6. The system of claim 5, further comprising a virtual machine operating on the computing device (Mulikita: p. 20, Fig. 10, Virtual Devices) and wherein the software application is installed and tested on a virtual second computing device operating on the virtual machine (Mulikita: p. 20, Fig. 10, Script Editor retrieves a Virtual Device, and see Sec. 2.1.1 in p. 4-5, Device simulator/emulator vs. Real target device).
The Mulikita thus further discloses a virtual machine operating on the computing device.
Thus it would be obvious to an ordinary of skills before the effective filing of the invention, to further include a virtual machine operating on the computing device as disclosed in Mulikita (The rationale above) in the incorporations of second programming instructions, and in the combination of Alsing and Mulikita, the inclusion is obvious and yield predictable results because testing a device requires to interact with the instructions that emulate the device in order to perform testing.

As per Claim 7: Regarding,
7. The system of claim 5, further comprising a second computing device and wherein the software application is installed and tested on the second computing device.
(Mulikita: p. 20, Fig. 10, and items 1 to 6, and p. 17, the desktop or any of different wireless devices reads on second computing devices).
The Mulikita thus further discloses a second computing device and software application is installed and tested on.
Thus it would be obvious to an ordinary of skills before the effective filing of the invention, to further include a second computing device by disclosed in Mulikita (The rationale above) in the incorporations of second programming instructions, and in the combination of Alsing and Mulikita, the inclusion is obvious and yield predictable results because software can be loaded and stored in any computing device.

As per claims 8, 12-14: Claims 8, 12-14 are directed to a method performed by the elements recited in the system claims 1, 5-7. The rejections of Claims 8, 12-14 are applied with the same rationales provided in the claims 1, 5-7 above.


Claims 2-4, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Oscar Alsing, “Mobile Object Detection using TensorFlow Lite and Transfer Learning”, 2018, KTH Royal Institute of Technology, Sweden,  pages: i-viii, 1-67, and in view of Mulikita, “Mobile Application Testing”, 2012, University of Applied Sciences Cologne, Germany, 25 pages,
and further in view of Sailthru, “3 Types of Machine Learning: Supervised, Unsupervised and Reinforcement Learning”, 2020, retrieved from https://www.sailthru.com/marketing-blog/ , 3 pages.
As per Claim 2: Regarding,
2. The system of claim 1, wherein the first machine learning algorithm is an unsupervised learning algorithm.
Alsing and Mulikita does not discloses the unsupervised learning algorithm in claim 2.
Sailthru discloses unsupervised learning algorithm (See Sailthru, in p. 2, the definition of ‘Unsupervised Learning’) 
Unsupervised learning is only a type of LM algorithms for helping discovering hidden patterns in data.
Therefore, it would be obvious to an ordinary of skills before the effective filing of the invention to further include the known algorithm in LM as in Sailthru with the teaching of  Alsing and Mulikita for fining hidden patterns in data, that is a type LM.

As per Claim 3: Regarding,
3. The system of claim 1, wherein the second machine learning algorithm is a supervised learning algorithm.
Alsing and Mulikita does not discloses the supervised learning algorithm in claim 3.
Sailthru discloses supervised learning algorithm (See Sailthru, in p. 2, the definition of ‘Supervised Learning’) 
Supervised learning is only a known algorithm developed within LM algorithms for labeling the training data.
Therefore, it would be obvious to an ordinary of skills before the effective filing of the invention to further include the known algorithm in LM as in Sailthru with the teaching of  Alsing and Mulikita for labeling training data allowing easing classifications, that is a type LM.

As per Claim 4: Regarding,
4. The system of claim 1, wherein the third machine learning algorithm is a reinforced learning algorithm.
Alsing and Mulikita does not discloses the reinforced learning algorithm in claim 4.
Sailthru discloses reinforced learning algorithm (See Sailthru, in p. 3, the definition of ‘reinforcement Learning’). Reinforcement learning is only a known algorithm related feedbacking loop used with LM algorithms for making sequences of decisions.
Therefore, it would be obvious to an ordinary of skills before the effective filing of the invention to further include the known algorithm in LM as in Sailthru with the teaching of  Alsing and Mulikita for produce more decisions on a training data, that is a type LM.

As per claims 9-11: Claims 9-11 are directed to a method performed by the elements of the system claims 2-4. The rejections of Claims 9-11 are applied with the same rationales provided in the claims 2-4 above.
Conclusion
 	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TTV
November 3, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191